            Case 2:20-cv-00296-TR Document 22 Filed 09/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD DUPELL,                            :
     Plaintiff,                            :       CIVIL ACTION
                                           :
       v.                                  :
                                           :
ANDREW M. SAUL,                            :        No. 20-296
    Defendant.                             :

                                ORDER AND JUDGMENT

       AND NOW, on September 23, 2020, upon consideration of Plaintiff Richard Dupell’s

Brief in Support of his Request for Review (doc. 16), the Commissioner’s Response (doc. 17),

and Plaintiff’s Reply (doc. 20), it is ORDERED:

   1. Plaintiff’s Request for Review is DENIED;

   2. JUDGMENT is entered in favor of the Commissioner and against Plaintiff; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                    BY THE COURT:


                                                     /s/ Timothy R. Rice
                                                    TIMOTHY R. RICE
                                                    U.S. MAGISTRATE JUDGE
